DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Called Attorney Ms. Amy Salmela for this examiner's amendment on September 24, 2021.

The application has been amended as follows:
1. (Currently Amended) An assistive listening device for use in the presence of stationary interfering sound sources and/or non-stationary interfering sound sources, comprising
an array of microphones arranged into a set of microphone pairs positioned about an axis with respective distinct intra-pair microphone spacings, each microphone of the array of microphones generating a respective audio input signal;
a pair of ear-worn loudspeakers; and
audio circuitry configured to compute a set of time-varying filters, for real-time speech intelligibility enhancement, using causal and memoryless frame-by-frame processing, comprising (1) applying a short-time frequency transform to each of the respective audio input signals, thereby converting the respective time domain signals into respective frequency-domain signals for every short-time analysis frame, (2) calculating a pairwise noise estimate by first subtracting the respective frequency-domain signals from a microphone pair and thereafter taking the magnitude of the difference, (3) calculating a pairwise mixture estimate by first taking the magnitudes of the respective frequency domain signals from a microphone pair, and thereafter adding the respective the pairwise noise estimate by a pre-computed pairwise Phase Difference Normalization Vector (PDNV), which normalizes the pairwise noise estimate, at each discrete frequency, in a manner dependent on the value of the maximum possible phase difference, at each discrete frequency, for a given microphone pair spacing, and (5) calculating a pairwise ratio mask from the pairwise noise estimate and the pairwise mixture estimate for each of the respective microphone pairs, wherein the calculation of the pairwise ratio mask includes the aforementioned frequency-domain subtraction of signals and scaling of the pairwise noise estimate by the pre-computed pairwise PDNV, (6) calculating a global ratio mask, which is an effective time-varying filter with a vector of frequency channel weights for every short-time analysis frame, from the set of pairwise ratio masks, with the frequency channels from each pairwise ratio mask chosen according to the frequency range(s) for which the distinct intra-pair microphone spacing provides a positive absolute phase difference; wherein when using only one pair of microphones, the singular pairwise ratio mask and the global ratio mask are equivalent, and (7) applying the global ratio mask, or a post-processed variant thereof, and inverse short-time frequency transforms, to selected ones of the frequency-domain signals, or to the frequency-domain output of a fixed or adaptive beamformer that operates in parallel using the same array of microphones (or a subset thereof), thereby suppressing both the stationary and the non-stationary interfering sound sources in real-time and generating an audio output signal for driving the loudspeakers.

9. (Currently Amended) A machine hearing device for generating speech signals to be used in identifying semantic content in the presence of stationary interfering sound sources and/or non-stationary interfering sound sources, and thereby allowing for remote communication and/or the performance of automated actions by related systems in response to the identified semantic content, the hearing device comprising:
a set of microphones generating respective audio input signals arranged in an array having a set of microphone pairs arranged about an axis with pre-determined intra-pair microphone spacings; and
the pairwise noise estimate by a pre-computed pairwise Phase Difference Normalization Vector (PDNV), which normalizes the pairwise noise estimate, at each discrete frequency, in a manner dependent on the value of the maximum possible phase difference, at each discrete frequency, for a given microphone pair spacing, and (5) calculating a pairwise ratio mask from the pairwise noise estimate and the pairwise mixture estimate for each of the respective microphone pairs, wherein the calculation of the pairwise ratio mask includes the aforementioned frequency-domain subtraction of signals and scaling of the pairwise noise estimate by the pre-computed pairwise PDNV, (6) calculating a global ratio mask, which is an effective time-varying filter with a vector of frequency channel weights for every short-time analysis frame, from the set of pairwise ratio masks, with the frequency channels from each pairwise ratio mask chosen according to the frequency range(s) for which the distinct intra-pair microphone spacing provides a positive absolute phase difference; wherein when using only one pair of microphones, the singular pairwise ratio mask and the global ratio mask are equivalent, and (7) applying the global ratio mask, or a post-processed variant thereof, and inverse short-time frequency transforms, to selected ones of the frequency-domain signals, or to the frequency-domain output of a fixed or adaptive beamformer that operates in parallel using the same array of microphones (or a subset thereof), thereby suppressing both the stationary and the non-stationary interfering sound sources in real-time and allowing for identification of the target speech signal.


One or more pairs of in-ear or near-ear microphones, each microphone generating a respective audio input signal;
a pair of ear-worn loudspeakers; and
audio circuitry configured to compute a time-varying filter, for real-time speech intelligibility enhancement, using causal and memoryless frame-by-frame processing, comprising (1) applying a short-time frequency transform to each of the respective audio input signals, thereby converting the respective time domain signals into respective frequency-domain signals for every short-time analysis frame, (2) calculating a pairwise noise estimate by first subtracting the respective frequency-domain signals from a microphone pair and thereafter taking the magnitude of the difference, (3) calculating a pairwise mixture estimate by first taking the magnitudes of the respective frequency-domain signals from a microphone pair, and thereafter adding the respective magnitudes, (4) scaling the pairwise noise estimate by a pre-computed pairwise Phase Difference Normalization Vector (PDNV), which normalizes the pairwise noise estimate, at each discrete frequency, in a manner dependent on the value of the maximum possible phase difference, at each discrete frequency, for a given microphone pair spacing, and (5) calculating a pairwise ratio mask from the pairwise noise estimate and the pairwise mixture estimate for each of the respective microphone pairs, wherein the calculation of the pairwise ratio mask includes the aforementioned frequency-domain subtraction of signals and scaling of the pairwise noise estimate by the pre-computed pairwise PDNV, (6) calculating a global ratio mask, which is an effective time-varying filter with a vector of frequency channel weights for every short-time analysis frame, from the set of pairwise ratio masks, with the frequency channels from each pairwise ratio mask chosen according to the frequency range(s) for which the distinct intra-pair microphone spacing provides a positive absolute phase difference; wherein when using only one pair of microphones, the singular pairwise ratio mask and the global ratio mask are equivalent, and (7) applying the global ratio mask, or a post-processed variant thereof, and inverse short-time frequency transforms, to the 

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Chen et al. (US #2019/0139563) in view of Christoph (US PGPUB #2008/0181422) further in view of Sawada et al. (US #2008/0215651) and further in view of Giacobello et al. (US #2015/0112672) teaches an assistive listening device for use in the presence of stationary interfering sound sources and/or non-stationary interfering sound sources, comprising
an array of microphones arranged into a set of microphone pairs positioned about an axis with respective distinct intra-pair microphone spacings, each microphone of the array of microphones generating a respective audio input signal;
a pair of ear-worn loudspeakers; and
audio circuitry configured to compute a set of time-varying filters, for real-time speech intelligibility enhancement, using causal and memoryless frame-by-frame processing, comprising (1) applying a short-time frequency transform to each of the respective audio input signals, thereby converting the respective time domain signals into respective frequency-domain signals for every short-time analysis frame.

audio circuitry configured to compute a set of time-varying filters, for real-time speech intelligibility enhancement, using causal and memoryless frame-by-frame processing, comprising (1) applying a short-time frequency transform to each of the respective audio input signals, thereby converting the respective time domain signals into respective frequency-domain signals for every short-time analysis frame, (2) calculating a pairwise noise estimate by first subtracting the respective frequency-domain signals from a microphone pair and thereafter taking the magnitude of the difference, (3) calculating a pairwise mixture estimate by first taking the magnitudes of the respective frequency domain signals from a microphone pair, and thereafter adding the respective magnitudes, (4) scaling the pairwise noise estimate by a pre-computed pairwise Phase Difference Normalization Vector (PDNV), which normalizes the pairwise noise estimate, at each discrete frequency, in a manner dependent on the value of the maximum possible phase difference, at each discrete frequency, for a given microphone pair spacing, and (5) calculating a pairwise ratio mask from the pairwise noise estimate and the pairwise mixture estimate for each of the respective microphone pairs, wherein the calculation of the pairwise ratio mask includes the aforementioned frequency-domain subtraction of signals and scaling of the pairwise noise estimate by the pre-computed pairwise PDNV, (6) calculating a global ratio mask, which is an effective time-varying filter with a vector of frequency channel weights for every short-time analysis 

These limitations, in combination with the remaining limitations of independent Claims 1, 9, and 18 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651